STATE OF MICHIGAN

                           COURT OF APPEALS



JAIME SHAYA,                                                       UNPUBLISHED
                                                                   August 9, 2018
               Plaintiff-Appellee,

v                                                                  No. 336107
                                                                   Wayne Circuit Court
MAZIN SHAYA,                                                       LC No. 15-102203-DM

               Defendant-Appellant.


Before: RIORDAN, P.J., and K. F. KELLY and BOONSTRA, JJ.

PER CURIAM.

       In this divorce action, defendant appeals as of right the judgment of divorce entered after
a bench trial. We affirm but remand for the ministerial task of correcting the judgment in
accordance with this opinion.

                 I. BACKGROUND FACTS AND PROCEDURAL HISTORY

       Defendant and plaintiff were married on January 13, 2009. Over the course of their
marriage they had two children together, JNS and JDS. Plaintiff worked for a mutual insurance
company, through which she earned a 401K and a salary of $74,901. Defendant worked for his
brothers, who owned and operated party stores. Defendant alleged that he only made around
$13,000 per year, but noted that his brothers would give him money when he needed it.

       Later in 2011, the parties decided to purchase a home in Riverview, Michigan. Plaintiff
took a hardship distribution from her 401K for around $39,000 and used around $3,500 from her
savings. Defendant contributed $65,000 from lottery winnings he obtained before the marriage,
which had been held by his brother. Defendant’s mother loaned the couple an additional
$20,000, and the parties purchased the home for $127,500 in cash. Later, plaintiff took a
$19,000 loan from her 401K to help pay back defendant’s mother. Plaintiff paid back the 401K
loan through regular withdrawals directly from her paychecks.       Throughout the marriage,
defendant gambled regularly, although plaintiff was unaware regarding how much defendant
spent doing so. Plaintiff also owned property in Cheboygan County, which she purchased with
another loan from her 401K before the marriage.

       In February of 2015, after several fights that involved allegations of emotional, sexual,
and physical abuse committed by defendant, plaintiff filed for divorce. Defendant, maintaining
that he only made $13,000 per year, requested spousal support, child support, a portion of

                                               -1-
plaintiff’s 401K, and attorney fees. Plaintiff asserted that defendant was lying about his income
and presented testimony from an expert witness, Clinton Meyering, that defendant actually made
$76,711 per year. Plaintiff argued that, considering their similar incomes and similar
investments in the marital home, the trial court should split the value of the home accordingly
and deny defendant’s requests for spousal support and attorney fees. Plaintiff also requested that
defendant be required to pay child support because plaintiff had significantly more overnight
visits with the children and that he be denied any portion of her 401K because of his gambling
issues. Ultimately, the trial court believed plaintiff and Meyering, while finding defendant’s
testimony lacking in credibility. Subsequently, the trial court entered a judgment of divorce
largely adopting plaintiff’s arguments. This appeal followed.

                                     II. CHILD SUPPORT

        Defendant argues that the trial court committed error requiring reversal in calculating
child support payments based on a clearly erroneous imputation of income. We disagree.

                    A. STANDARD OF REVIEW AND APPLICABLE LAW

        “Child support orders and the modification of such orders are reviewed for an abuse of
discretion.” Peterson v Peterson, 272 Mich App 511, 515; 727 NW2d 393 (2006). “An abuse of
discretion occurs when the result falls outside the range of principled outcomes.” Richards v
Richards, 310 Mich App 683, 699; 874 NW2d 704 (2015). However, “[w]hether a trial court
properly operated within the statutory framework relative to child support calculations and any
deviation from the child support formula are reviewed de novo as questions of law.” Peterson,
272 Mich App at 516. “The trial court’s factual findings underlying its determination regarding
child support are reviewed for clear error.” Ewald v Ewald, 292 Mich App 706, 714; 810 NW2d
396 (2011). “A finding is clearly erroneous if we are left with a definite and firm conviction that
a mistake has been made.” Richards, 310 Mich App at 700 (quotation marks omitted).

        “A trial court must presumptively follow the MCSF[1] when determining the child support
obligation of parents.” Ewald, 292 Mich App at 714. “[T]he court shall order child support in
an amount determined by application of the child support formula developed by the state friend
of the court bureau as required in section 19 of the friend of the court act, MCL 552.519.” MCL
552.605(2). “A trial court must strictly comply with the requirements of the MCSF in
calculating the parents’ support obligations unless it ‘determines from the facts of the case that
application of the child support formula would be unjust or inappropriate . . . .’ ” Borowsky v
Borowsky, 273 Mich App 666, 673; 733 NW2d 71 (2007), quoting MCL 552.605(2). “Just as
with a statute, courts must comply with the plain language of the MCSF, and may not read
language into the MCSF that is not present.” Clarke v Clarke, 297 Mich App 172, 179; 823
NW2d 318 (2012).

       “The first step in determining the parents’ support obligation under the MCSF is to
determine each parent’s net income in order to establish, as accurately as possible, the monies


1
    MCSF stands for the Michigan Child Support Formula.


                                                -2-
available to support the children.” Borowsky, 273 Mich App at 673 (quotation marks omitted).
See also 2013 MCSF 2.01(B). “The term ‘net income’ means all income minus the deductions
and adjustments permitted by this manual.” 2013 MCSF 2.01(A). Under the MCSF, income
includes “[w]ages, overtime pay, bonuses or other monies from all employers or as a result of
any employment,” 2013 MCF 2.01(C)(1), “ . . . gambling or lottery winnings to the extent that
they represent regular income or may be used to generate regular income,” 2013 MCSF
2.01(C)(5), and “the value of gifts or gratuities such as money, food, shelter, transportation, or
other goods or services that a parent receives from relatives (other than a spouse), friends, or
others,” 2013 MCSF 2.05(B). Gifts are only considered income when they are “significant and
regularly reduce[] personal expenses, or . . . [r]eplace[] or supplement[] employment income.”
2013 MCSF 2.05(B)(1)-(2).

        The MCSF provides that the income of an individual often will be hard to calculate due
to certain circumstances, including that some people “have types of income and expenses not
frequently encountered when determining income for most people.” 2013 MCSF 2.01(E)(1)(a).
In such situations, when “determin[ing] the monies that a parent has available for support, it may
be necessary to examine business tax returns, balance sheets, accounting or banking records, and
other business documents to identify any additional monies a parent has available for support
that were not included as personal income.” 2013 MCSF 2.01(E)(2). “Where income varies
considerably year-to-year due to the nature of the parent’s work, use three years’ information to
determine that parents’ income.” 2013 MCSF 2.02(B).

                                        B. ANALYSIS

        Defendant argues that the trial court erred by finding that he had an income of $76,711
per year based largely on the testimony of Meyering. Defendant’s reasoning relies primarily on
an allegation that Meyering’s calculations were improper. As noted, the MCSF acknowledges
that sometimes a parent’s income will be difficult to calculate. 2013 MCSF 2.01(E)(1)(a). In
such situations, a trial court is permitted to rely on “business tax returns, balance sheets,
accounting or banking records, and other business documents to identify any additional monies a
parent has available for support that were not included as personal income.” 2013 MCSF
2.01(E)(2). In the instant case, Meyering relied on two basic principles for calculating
defendant’s income: (1) Money deposited in his bank account was earned, and (2) in order to
lose money gambling or playing the lottery, that money must have been earned. In doing so,
Meyering used defendant’s tax returns, bank statements, and a report generated by MGM Grand
Casino regarding his gambling wins and losses. Meyering analyzed defendant’s tax returns to
reveal how much lottery winnings he claimed and then used that amount, combined with
historical data regarding winning rates, to calculate how much defendant lost playing the lottery.
Meyering reviewed defendant’s MGM Grand statement to observe defendant’s losses at that
casino, which, after correcting for ATM activity at MGM Grand, he used those losses as income.
Finally, Meyering identified all the deposits made to defendant’s bank account, which he
counted as income. Having reviewed the record, all of the data relied on by Meyering was fully
supported by admitted evidence including defendant’s tax returns, bank statements, and the
MGM Casino report.

       Defendant’s argument, however, relies on attacking Meyering’s calculations rather than
the data he relied on. First, defendant asserts that the trial court clearly erred in relying on

                                               -3-
Meyering’s calculations because he applied an historical ratio of win and loss percentages with
respect to the Michigan Lottery and used the MGM Casino records as written, even though
defendant clearly testified that most of the losses on the MGM account were accrued by his
friends and that he always won more than he lost while playing the lottery. Defendant relies only
on his own testimony to establish those arguments, but the trial court explicitly stated that it did
not believe defendant’s testimony. Thus, in essence, defendant is asking us to find that the trial
court clearly erred because it believed historical data, a report prepared by a casino, and
Meyering’s analysis thereof, instead of defendant’s testimony to the contrary. “To the extent a
factual determination turns on the credibility of a witness, this Court generally defers to the trial
court.” Andrusz v Andrusz, 320 Mich App 445, 455; 904 NW2d 636 (2017). Consequently,
because Meyering’s calculations were supported by admissible evidence, which the MCSF
suggests should be relied on in analyzing difficult to calculate income, 2013 MCSF 2.01(E)(2),
and the trial court clearly stated that it did not find defendant’s testimony to the contrary
credible, this argument by defendant is without merit. Andrusz, 320 Mich App at 455; Ewald,
292 Mich App at 714.

         Defendant also contends that Meyering’s algorithm was flawed because it double-
counted certain deposits in his bank account and his lottery winnings. In support of that
argument, defendant directed the trial court and this Court to evidence that he made some
sizeable deposits to his bank account at around the same time he won money from the lottery.
Defendant argues that by counting those deposits as one form of income, and relying on his
lottery winnings to calculate his lottery losses and use that as another form of income, was a
form of double-counting his income. Defendant’s argument is logical, but once again, ultimately
relies on a credibility determination. In pertinent part, defendant’s assertion required the trial
court to believe that defendant deposited his lottery winnings into his bank account. Indeed, he
testified that he did so. However, defendant also testified that when he won money playing the
lottery, he would regularly use those winnings to play the lottery more. Further, defendant
testified that, in other circumstances, he would have family members cash his winning tickets,
and then give him that money later in cash. Therefore, it stands to reason that when defendant
won at the lottery, the money very rarely, if ever, made its way to his bank account. The trial
court specifically stated in its findings of fact that it believed defendant was a compulsive
gambler and lied about it to hide his true income. Thus, logic suggests that the trial court
acknowledged defendant’s argument regarding Meyering’s double-counting, but merely did not
believe it, because the trial court did not believe that defendant actually deposited any lottery
winnings in his bank account. To have done so would have been contrary to almost all of the
evidence introduced in the case that clearly showed defendant’s ultimate intent to shield his
income from the IRS, the trial court, and plaintiff. The trial court believed that evidence and not
defendant’s testimony that he deposited his lottery winnings into his bank account. Once again,
because the trial court’s decision relied on a credibility determination, we will defer to the trial
court’s factual finding. Andrusz, 320 Mich App at 455.

       In sum, Meyering’s calculation of defendant’s income at $76,711 was supported by the
record and the trial court did not clearly err in adopting that as defendant’s actual income.
Defendant points out, however, that the trial court ruled that it had imputed that income to
defendant, not that it was defendant’s actual income. Thus, defendant contends that the trial
court committed legal error by imputing income to him without citing and discussing the
required factors under the MCSF. Defendant’s argument primarily relies upon 2013 MCSF

                                                -4-
2.01(G), which provides that “[w]hen a parent is voluntarily unemployed or underemployed, or
has an unexercised ability to earn, income includes the potential income that parent could earn,
subject to that parent’s actual ability.” In determining imputed income, a trial court is to
consider the 11 factors listed at 2013 MCSF 2.01(G)(2). “These factors generally ensure that
adequate fact-finding supports the conclusion that the parent to whom income is imputed has an
actual ability and likelihood of earning the imputed income.” Clarke, 297 Mich App at 184,
quoting Berger v Berger, 277 Mich App 700, 725-726; 747 NW2d 336 (2008).

        This case presents a bizarre confluence of procedural occurrences. At trial, Meyering
provided specific testimony regarding defendant’s actual income. Meyering’s testimony was
unrelated to income defendant could be earning but was voluntarily avoiding. To wit,
Meyering’s testimony relied on money that defendant actually deposited in his account and spent
on gambling. Thus, he must have actually earned it to have spent it. Nevertheless, after trial but
before the judgment of divorce was issued, defendant requested that the trial court clarify
whether it was imputing income to defendant or calculating his actual income. During the
hearing regarding that issue, the trial court initially stated that it was calculating defendant’s
actual income. Plaintiff argued to the contrary, stating that the trial court was imputing income
to defendant because defendant never admitted that he made $76,711. Plaintiff insisted that if
the trial court were to say that it was calculating actual income, defendant would merely come
back to court in a few months and allege that his income had changed. Imputing income,
according to plaintiff, would discourage defendant from attempting to do so. In response to that
argument, the trial court took the issue under advisement, and later issued an order specifically
ruling that it was imputing income to defendant. The trial court then included that language in
the judgment of divorce. Confusingly, now on appeal, plaintiff argues that the trial court actually
was calculating defendant’s actual income.

        Plaintiff’s argument on appeal that the trial court was not “imputing” income to
defendant based on voluntary unemployment or underemployment, but instead, merely was
attempting to determine defendant’s actual income is correct. Importantly, the trial court found
that defendant actually was earning $76,711 per year, not that he could be but was voluntarily
refusing to do so. The distinction is important because 2013 MCSF 2.01(G) only applies to the
imputation of income. Thus, the factors found in subsection (G)(2) were irrelevant in the present
case and the trial court did not have to consider them. See Clarke, 297 Mich App at 184.

        However, we are still presented with a record where the trial court specifically ruled that
it was imputing income to defendant and then failed to cite the necessary factors in the MCSF.
To impute income to defendant in the first place clearly was error because all of the testimony at
trial was not regarding defendant’s voluntarily reduced income, but the income he actually was
earning. “However, ‘[a] trial court’s ruling may be upheld on appeal where the right result
issued, albeit for the wrong reason.’ ” Southfield Ed Ass’n v Bd of Ed of Southfield Pub Sch, 320
Mich App 353, 374; 909 NW2d 1 (2017), quoting Gleason v Dep’t of Transp, 256 Mich App 1,
3; 662 NW2d 822 (2003). Further, “an error in anything done or omitted by the court or by the
parties is not ground for . . . vacating, modifying, or otherwise disturbing a judgment or order,
unless refusal to take this action appears to the court to be inconsistent with substantial justice.”
MCR 2.613(A). An error is “inconsistent with substantial justice” when it prejudices a party.
See Estate of Jilek v Stockson, 490 Mich 961, 962; 805 NW2d 852 (2011). As discussed in
depth, supra, the trial court did not clearly err in calculating defendant’s income. Therefore,

                                                -5-
using $76,711 to formulate the appropriate child support payment was the correct result in this
case and did not cause defendant prejudice. However, in stating that it was imputing that income
to defendant, the trial court announced the wrong reason for its correct decision. Consequently,
because the trial court reached the right result for the wrong reason, we affirm, but remand for
the ministerial task of correcting the judgment of divorce to reflect that defendant’s actual
income was calculated instead of imputed. See Southfield Ed Ass’n, 320 Mich App at 374.
MCR 2.613(A).

        Defendant also argues that the trial court committed legal error by taking into account
more than three years of defendant’s alleged income, contrary to 2013 MCSF 2.02(B). That
section, however, is limited to situations where a parent’s “income varies considerably year-to-
year due to the nature of the parent’s work . . . .” Id. However, the trial court never found that
defendant’s income changed from year-to-year, only that defendant took various steps to hide his
income, making it difficult to discover. In such situations, the MCSF is clear that the parent’s
historical income, based on patterns therein, is an important factor to consider. See Diez v
Davey, 307 Mich App 366, 379; 861 NW2d 323 (2014) (“When undertaking this analysis, which
must necessarily be undertaken on a case-by-case basis, it is apparent from the MCSF that a
parent’s historical business practices should be given considerable weight in assessing the
parent’s income from a business.”). Therefore, the trial court did not violate the MCSF by
relying on Meyering’s review of defendant’s income for more than three years, but rather, was
relying on the guidance of the MCSF in attempting to discover defendant’s actual income by
reviewing patterns in defendant’s historical income. See id.

      In sum, the trial court properly calculated defendant’s income, despite stating that it was
imputed, and thus, properly calculated defendant’s child support payment.

                         III. DISTRIBUTION OF MARITAL ESTATE

      Defendant argues that the trial court’s distribution of the marital estate was inequitable.
We disagree.

                   A. STANDARD OF REVIEW AND APPLICABLE LAW

        “We consider ‘the trial court’s findings of fact under the clearly erroneous standard. If
the findings of fact are upheld, [we] must decide whether the dispositive ruling was fair and
equitable in light of those facts.’ ” Richards, 310 Mich App at 693, quoting Sparks v Sparks, 440
Mich 141, 151-152; 485 NW2d 893 (1992). “The trial court’s dispositional ruling will be
upheld, unless this Court is ‘left with the firm conviction that the division was inequitable.’ ”
Richards, 310 Mich App at 694, quoting Sparks, 440 Mich at 152.

        “The goal behind dividing marital property is to reach an equitable distribution in light of
all the circumstances.” Washington v Washington, 283 Mich App 667, 673; 770 NW2d 908
(2009). In other words, “[a]lthough marital property need not be divided equally, it must be
divided equitably in light of a court’s evaluation of the parties’ contributions, faults and needs.”
Richards, 310 Mich App at 694. The Michigan Supreme Court provided a list of factors “to be
considered wherever they are relevant to the circumstances of the particular case:”



                                                -6-
       (1) duration of the marriage, (2) contributions of the parties to the marital estate,
       (3) age of the parties, (4) health of the parties, (5) life status of the parties, (6)
       necessities and circumstances of the parties, (7) earning abilities of the parties, (8)
       past relations and conduct of the parties, and (9) general principles of equity.
       [Sparks, 440 Mich at 159-160.]

“When dividing marital property, a trial court may also consider additional factors that are
relevant to a particular case,” and “[t]he trial court must consider all relevant factors but not
assign disproportionate weight to any one circumstance.” Berger, 277 Mich App at 717
(quotation marks omitted). “And, as a corollary to that, there is no Michigan statute or caselaw
that precludes outright a substantial deviation from numerical equality in a property distribution
award.” Washington, 283 Mich App at 673. “In addition, this Court defers to a trial court’s
findings of fact stemming from credibility determinations.” Richards, 310 Mich App at 694.

                                           B. ANALYSIS

        Defendant first asserts that the trial court clearly erred in finding that the parties each
contributed approximately an equal amount to the purchase of the marital home. Defendant
claims that the trial court should have counted the $20,000 loan from his mother as a
contribution from defendant, not plaintiff. However, defendant relies only on his own testimony
to establish the alleged error, while refusing to acknowledge that plaintiff testified that she took a
loan from her 401K to pay back the loan from defendant’s mother. Plaintiff presented
documentation that she borrowed from her 401K and Meyering testified that the financial
records convinced him that plaintiff did indeed pay back the $20,000 loan. In making its
decision, the trial court stated that it found plaintiff’s and Meyering’s testimony convincing and
defendant’s credibility to be lacking. Relying on those determinations, the trial court found that
plaintiff paid back the loan, so the $20,000 counted as her contribution to the purchase of the
marital home. This resulted in plaintiff contributing $62,500 and defendant contributing $65,000
toward the purchase of the marital home. Because that decision relied on admissible evidence
and the trial court’s credibility determinations, we defer to the trial court. Id. Therefore, the trial
court did not clearly err in finding that plaintiff contributed about half of the funds for the marital
home, and consequently, did not make an inequitable distribution in ordering the house to be
split equally. See id.; see also Washington, 283 Mich App at 673.

        Defendant next argues that the trial court failed to consider that he contributed to the
Cheboygan property, so it should have been considered a marital asset. Specifically, defendant
argues that the trial court failed to credit defendant’s testimony that he paid the property taxes for
the Cheboygan property and paid all of the bills allowing plaintiff to pay off her loan used to
purchase the property. “Generally, marital property is that which is acquired or earned during
the marriage, whereas separate property is that which is obtained or earned before the marriage.”
Cunningham v Cunningham, 289 Mich App 195, 201; 795 NW2d 826 (2010). However,
“separate assets may lose their character as separate property and transform into marital property
if they are commingled with marital assets and treated by the parties as marital property.” Id.
(quotation marks omitted). In this case, plaintiff introduced evidence that she purchased the
Cheboygan property before she and defendant were married, by taking a loan from her 401K.
Plaintiff then paid off the loan by direct withdrawal from her paycheck. It is undisputed that
defendant never paid any portion of the purchase price of the property. Thus, the trial court did

                                                 -7-
not err in determining that the property was separate property because it was “obtained or earned
before the marriage.” Id. The trial court also did not clearly err in determining that the
Cheboygan property had not been transformed into marital property. While defendant testified
that he paid bills to allow plaintiff to pay off her 401K loan, the trial court noted that testimony
and found it to be untrue. The trial court’s determination was supported by plaintiff’s testimony
and documentation that she bought the house with a 401K loan and then paid it off with direct
withdrawals from her paycheck. Considering those direct withdrawals, which were agreed to
and initiated before the marriage, it was not improper for the trial court to assume that
defendant’s paying of the bills during the marriage did not contribute to plaintiff’s ability to pay
off her 401K loan. Further, evidence establishing that defendant paid the taxes on the
Cheboygan property once or twice, which was not contradicted by plaintiff, does not undermine
the trial court’s decision that the Cheboygan real estate remained separate property. After all, the
inquiry is not whether a party contributed a single payment for taxes on a piece of property, but
whether it was commingled or treated as a marital asset. Plaintiff’s testimony that defendant
almost never visited the property and told her to sell it on multiple occasions, which she refused,
supports that defendant and plaintiff did not consider the property to be marital. Therefore, the
trial court did not clearly err in determining that the Cheboygan property was plaintiff’s separate
asset and not subject to the distribution of the marital estate. See id.

        Lastly, defendant contends that the trial court committed error requiring reversal by
refusing to award him any portion of plaintiff’s 401K that accrued during the marriage. The trial
court record supports that around $50,000 of plaintiff’s 401K accrued during the marriage. In
denying defendant’s request for half of that amount, the trial court relied on defendant’s
gambling during the marriage. “[F]ault is clearly a proper factor to consider in the division of
marital property.” Washington, 283 Mich App at 675-676. “[T]he concept of fault,” however,
should not be given “disproportionate weight.” McDougal v McDougal, 451 Mich 80, 89; 545
NW2d 357 (1996). The ultimate goal “is to achieve equity, not to punish one of the parties.” Id.
at 90 (quotation marks omitted). Fault is particularly relevant “in a case like this where . . . the
fault was directly related to the parties’ assets and debts.” Washington, 283 Mich App at 676.

        Testimony from Meyering and the documentation on which he relied led to the
conclusion that defendant lost around $30,000 per year on gambling and playing the lottery.
Indeed, Meyering noted that it likely was more than that because he did not consider defendant’s
losses at the Motor City Casino. Plaintiff, meanwhile, presented abundant testimony that
defendant compulsively gambled, and provided documentary evidence showing that defendant
spent around $10,000 gambling while on a cruise. Thus, it is reasonable to assume that over the
course of the six-year marriage defendant gambled away more than $180,000 of the marital
estate. In light of these circumstances, the trial court properly found that it would be inequitable
to allow defendant to have a portion of plaintiff’s retirement fund. Indeed in Washington, this
Court upheld a facially unequal distribution of an entire marital estate. See id. Further, this
Court has been clear that an equitable distribution does not necessarily mean an equal
distribution. Richards, 310 Mich App at 694. Denying defendant access to around $25,000 of
plaintiff’s 401K is minor compared to the hundreds of thousands of dollars defendant spent
gambling during the marriage. Consequently, even though the distribution of plaintiff’s 401K
was not equal, it was equitable. See Richards, 310 Mich App at 694; see also Washington, 283
Mich App at 675-676.


                                                -8-
       In sum, defendant’s arguments that the distribution was inequitable are without merit.

                                     IV. ATTORNEY FEES

       Defendant argues that the trial court abused its discretion in denying his request for
attorney fees and ordering him to pay those attorney fees of plaintiff related to hiring Meyering.
We disagree.

                   A. STANDARD OF REVIEW AND APPLICABLE LAW

       “This Court reviews a trial court’s decision to award attorney fees in a divorce action for
an abuse of discretion.” Woodington v Shokoohi, 288 Mich App 352, 369; 792 NW2d 63 (2010).
“An abuse of discretion occurs when the result falls outside the range of principled outcomes.”
Richards, 310 Mich App at 699. “The findings of fact on which the trial court bases its decision
are reviewed for clear error.” Woodington, 288 Mich App at 369. “A finding is clearly
erroneous if we are left with a definite and firm conviction that a mistake has been made.”
Richards, 310 Mich App at 700 (quotation marks omitted).

         “Under the ‘American rule,’ attorney fees are not recoverable as an element of costs or
damages unless expressly allowed by statute, court rule, common-law exception, or contract.”
Reed v Reed, 265 Mich App 131, 164; 693 NW2d 825 (2005). “In domestic relations cases,
attorney fees are authorized by both statute, MCL 552.13, and court rule, MCR 3.206(C).” Reed,
265 Mich App at 164. “A party to a divorce action may be ordered to pay the other party’s
reasonable attorney fees if the record supports a finding that such financial assistance is
necessary to enable the other party to defend or prosecute the action.” Borowsky, 273 Mich App
at 687, quoting Stackhouse v Stackhouse, 193 Mich App 437, 445; 484 NW2d 723 (1992).
“Either by statute or court rule, attorney fees in a divorce action may be awarded only when a
party needs financial assistance to prosecute or defend the suit.” Reed, 265 Mich App at 164.
There also is a common law exception to the “American rule,” authorizing “[a]n award of legal
fees . . . where the party requesting the fees has been forced to incur them as a result of the other
party’s unreasonable conduct.” Borowsky, 273 Mich App at 687. See also Reed, 265 Mich App
at 164-165. In either case, “[t]he party requesting the attorney fees has the burden of showing
facts sufficient to justify the award.” Borowsky, 273 Mich App at 687.

                                          B. ANALYSIS

        Defendant’s primary argument is that plaintiff should have been required to pay his
attorney fees because she made a great deal more money than he did and he could not afford an
attorney. However, as discussed supra, the trial court calculated defendant’s actual income at
almost the same level as plaintiff’s income. While defendant once again contends that this
income was miscalculated for a variety of reasons, none of those arguments have merit. As
discussed supra, the trial court did not clearly err in calculating defendant’s income at $76,711,
and the calculation of plaintiff’s income at $74,901 is not disputed. Therefore, considering that
plaintiff and defendant earned a similar salary, there was no evidence that defendant needed
“financial assistance to prosecute or defend the suit.” Reed, 265 Mich App at 164.
Consequently, the trial court did not abuse its discretion in deciding that each party would pay



                                                -9-
for their own attorney fees. See Woodington, 288 Mich App at 369; see also Borowsky, 273
Mich App at 687.

        As a secondary argument, defendant contends that the trial court abused its discretion by
ordering him to pay all attorney fees arising out of Meyering’s testimony. As noted, a trial court
is permitted to order one party to pay for the attorney fees of another party “where the party
requesting the fees has been forced to incur them as a result of the other party’s unreasonable
conduct.” Borowsky, 273 Mich App at 687. The trial court found that defendant lied about his
income and gambling problems to shield his actual earnings. Defendant’s unreasonable act of
shielding his income caused plaintiff to obtain the assistance of an expert witness to determine
how much money defendant actually earned. Had defendant provided truthful testimony and
documentation regarding his income, Meyering’s testimony would not have been necessary.
Thus, according to the standard in Borowsky, the trial court did not abuse its discretion in
ordering defendant to pay for the attorney fees arising out of Meyering’s testimony. See id.

       Affirmed and remanded. We do not retain jurisdiction.

                                                            /s/ Michael J. Riordan
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Mark T. Boonstra




                                              -10-